Citation Nr: 1506337	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  07-20 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hip degenerative joint disease, status post total bilateral hip arthroplasty, to include as secondary to myofascial strain and degenerative joint disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel





INTRODUCTION

The Veteran served on active duty from February 1975 to February 1979.  

This matter initially came to the Board of Veteran's Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin.  The Board Remanded the appeal in October 2010, November 2012, and June 2013.

In its June 2013 Remand, the Board referred the issue of entitlement to a total disability rating based on individual unemployability (TDIU) to the agency of original jurisdiction for action.  The record reflects that the AOJ has taken action to begin development of that claim, but has not yet issued a rating decision.  

The Board does not have jurisdiction over the claim of entitlement to TDIU at this time.  38 C.F.R. § 19.9(b) (2014).  The AOJ is developing a claim for an increased rating for a service-connected psychiatric disability.  The Board has no jurisdiction over the claim, since the record reflects that the adjudication process has been initiated, but no adjudicative decision from which appeal may be initiated has been issued.  38 C.F.R. § 19.9(b) (2014).

The Veteran's electronic claims file (Virtual VA and eFolder documents) have been reviewed in preparation for this decision.


FINDINGS OF FACT

1.  The service treatment records reveal no notation that the Veteran incurred a hip injury in service, and the post-service history provided by the Veteran establishes that there was no diagnosis of a hip disorder within one year following the Veteran's service separation.

2.  The medical opinions establish that it is unlikely that the Veteran's bilateral hip disability was incurred or aggravated as a result of service or is secondary to or aggravated by a service-connected back disability or other service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for bilateral hip degenerative joint disease, status post total bilateral hip arthroplasty, are not met.  38 U.S.C.A. §§ 1101, 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic disabilities, including arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

Secondary service connection may also be established, under 38 C.F.R. § 3.310(a), for non-service-connected disability which is aggravated by service connected disability.  "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  Effective October 10, 2006, a disability which is aggravated by a service-connected disability may be service-connected, but the rating for that disability may not exceed the degree of aggravation shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  The Veteran's claim was submitted prior to October 10, 2006.  

Facts and analysis

The Veteran separated from service in 1979.  During service he was hospitalized for evaluation of complaints of back pain.  There is no notation that the Veteran complained of hip pain.  The records do not disclose that a disorder of either hip was suspected or diagnosed.  The Veteran's February 1976 periodic examination discloses no notation of a complaint of hip pain.  There is no record of examination at the time of the Veteran's service separation in 1979. 

The Veteran sought education benefits after service, but he did not apply for compensation or pension prior to October 2005.  The Veteran initially sought service connection for a back disability, then added claims for service connection for a bilateral hip condition and for a neurologic deficit of the bilateral lower extremities.  See October 2005 statement from Veteran.  The Veteran contends that his hip pain began in service, as pain in the buttocks.  

The Veteran contends that, although he described the pain as "back pain," he later realized that the pain came from his hips (why he believes this is unclear).  He contends that he should have been treated for hip pain as well as back pain in service.  

March 2005 VA treatment records reflect that the Veteran had worked as a forklift operator for 10 years when he lost his job in 2005.  The Veteran complained of hip and back pain.  He was found to have severe degenerative disease of the hips.  His hip pain did not respond to conservative therapy.  The Veteran was unable to walk without a walker.  Both hips were replaced.  

In February 2006, the Social Security Administration (SSA) determined that the Veteran was disabled as a result of osteoarthritis.  

The examiner who conducted a March 2007 VA was asked to opine whether it was as likely as not that degenerative changes in the Veteran's hips were related to the service-connected back disability.  The examiner opined that, since there no report of hip pain or treatment in service, and hip osteoarthritis was not diagnosed until approximately 25 years following the Veteran's service discharge, the hip condition was not related to the Veteran's service.  

Further development was conducted to determine whether hip osteoarthritis was etiologically linked to service-connected back disability.  The examiner who conducted November 2010 VA examination explained that the Veteran was morbidly obese and alcoholic.  The examiner explained that the Veteran's osteoarthritis was "natural," that is, not accelerated beyond the natural progress expected in a person of the Veteran's weight, age, and long history of alcohol abuse.  The examiner further opined that it would be "mere speculation" to consider the Veteran's symptoms to have been aggravated by service-connected arthritis of the lower back disability or other service-connected disabilities.  

In November 2012, the Board directed that an explanation be obtained as to why speculation would be required to opine whether osteoarthritis of the hips was aggravated by service-connected disabilities.  The examiner explained that the current back disability, although present, was of lesser severity than the severe hip arthritis.  The examiner explained that the back disability was not of significant enough degree to result in severe hip arthritis, that is, the less severe disorder of the back did not cause the very severe disease of the hips.  

In its June 2013 Remand, the Board noted that the November 2012 opinion addressed whether hip osteoarthritis was proximately caused by service-connected back disability, but did not address the likelihood of aggravation of the hip disorder by the back disability.  In July 2013, the examiner who previously provided the January 2013 opinion provided an addendum stating that the Veteran's lumbar spine disability did not cause or aggravate severe osteoarthritis of the hips.

In October 2013, a reviewer conducted "comprehensive medical review" of the Veteran's clinical files and of current medical literature.  The reviewer explained that the 2005 medical records indicated that the Veteran demonstrated advanced degenerative joint disease of the hips, bilaterally.  In comparison, radiologic examination of the low back disclosed normal alignment of the vertebral bodies without subluxation, fracture, or spondylosis, and bony mineralization within normal limits, in contrast to severe degenerative changes of the hips.  These findings supported an opinion that it was less than likely that the service-connected low back disability was the cause ("nexus") of advanced degenerative hip osteoarthritis.  The reviewer further noted "full agreement" with the prior opinion that lumbar spine disability had not aggravated hip osteoarthritis.  The reviewer noted that the current medical literature was silent for medical based, clinical evidence to support a normal structural (bony) configuration of the back or back strain (soft tissue) as a cause for advanced hip degeneration.  

The evidence of record discloses no report or diagnosis of hip pain or injury in service or within one year following the Veteran's service.  In particular, the Veteran has consistently reported that he was treated for back and neck pain as the result of an automobile accident sustained in 1981, but the Veteran did not report that pain or arthritis of either hip was diagnosed or treated at that time.  Thus, the evidence, including the history related by the Veteran, establishes that bilateral hip arthritis was not present to a compensable degree within one year after the Veteran's service discharge.

Each examiner or reviewer has rendered a negative opinion.  In total, those opinions establish that the Veteran did not incur severe osteoarthritis of the hips as a result of any incident during service, or as a result of service-connected back disability, and that the Veteran's mild lumbar disability, without structural abnormality, did not cause or aggravate hip osteoarthritis.  

The opinions as a whole require the conclusion that, although one could speculate that lumbar disability or sensory neuropathy due to the lumbar disability might aggravate arthritis of the hips, it would require resort to speculation, and that the medical literature did not support such speculation, in the absence of fracture, spondylosis, or other structural abnormality of the back.  In particular, the greater severity of the hips arthritis as compared to the back disability of lesser severity was evidence against a finding that the back disorder caused or aggravated the hip disorder.  

Consideration has been given to the Appellant's lay assertion that his hip arthritis was caused or permanently aggravated by his lumbar disability.  Lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), or to link an observable disorder to service through observation of the disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Hip osteoarthritis is not a disease that is readily amenable to lay diagnosis or probative lay comment regarding etiology or aggravation.  Rather, testing, physical examination, and other specific findings are needed to properly assess and diagnose onset, etiology, or aggravation of hip osteoarthritis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  
Nothing in the record demonstrates that the Veteran in this case has received any special training or acquired any medical expertise in evaluating hip and spine disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir. 2012).  Accordingly, the Appellant's lay contention that his hip osteoarthritis is due to or aggravated by service-connected disability does not constitute competent medical evidence, and lacks probative value.

The service treatment records, medical treatment records, and VA examination reports and opinions are unfavorable to the Veteran, providing evidence against this claim of high probative weight.  The opinions, read as a whole, establish that the known onset, natural progress, and severity of the Veteran's hip osteoarthritis was consistent with his age, weight, occupational history, and substance abuse history.  The providers found no objective basis to support the Veteran's speculation that his hip osteoarthritis was aggravated by his service-connected back disability.  Rather, the providers determined that the etiology and severity of the Veteran's bilateral hip disorder was consistent with and explained by objective, identified factors not including a service-connected disability.  
 
The Veteran's representative has argued, in a written November 2014 Informal Hearing Presentation, that the medical evidence does not address whether the Veteran's service-connected neuropathy of the lower extremities aggravated the hip disorder.  The medical evidence clearly establishes that the Veteran's neuropathy is a sensory neuropathy only, not a motor neuropathy.  Neither the Veteran nor the representative have identified any lay observations or theory linking sensory neuropathy to onset or aggravation of osteoarthritis, nor have they identified that such a link is possible.  In the absence of some identification, either through lay or medical evidence, as to how such a link is possible, medical opinion to determine the etiology of the disorders at issue is not needed, since even the "low" threshold for examination, as set forth in McLendon v. Nicholson, 20 Vet. App. 79 (2006), is not met.  

Moreover, the provider who wrote the October 2013 report stated that there was no medical literature to support a theory that a back strain (soft tissue injury) with normal structural (bony configuration) was a cause for advanced hip degeneration, or that hip degeneration was aggravated but soft tissue abnormality.  The Board finds that the provider has, in fact, explained that it is not possible that a sensory neuropathy affecting the feet, for which no motor neuropathy with muscle structural or bony abnormality has been identified, could be linked to osteoarthritis of the hips.  

In this regard, it is important for the Veteran to understand that there is now a large amount of both factual and medical information against this claim. 

The evidence establishes that it is less than likely that hip osteoarthritis was incurred in service, as a result of any incident of service, or as a result of any service-connected disability, and that it is less than likely that service-connected back disability has resulted in permanent aggravation of bilateral hip disability.  The evidence is not in equipoise.  The claim must be denied.  

Duties to assist and notify

If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Neither the Veteran nor his representative has identified any notice deficiency with respect to the claim addressed in this decision.   

The Veteran's service treatment records are associated with the claims files.  The Veteran has been afforded VA examinations and records reviews relevant to the claim on appeal.  SSA records have been obtained.  The Veteran has not identified any other records which might be available and relevant to the claim.    

The Veteran's appeal was remanded by the Board in 2010, 2012, and 2013, for further development.  During the course of those Remands, the evidence required to substantiate the claim has been fully explained.  

While the Veteran's representative continues to contend that additional development is required, the Board finds that evidence pertinent to each potential theory of possible service connection has been completed and that the opinions issued in 2007, 2011, 2012, July 2013, and October 2103 provide an adequate basis for the decision herein.  

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  





ORDER

The claim for service connection for bilateral hip degenerative joint disease, status post total bilateral hip arthroplasty, to include as secondary to myofascial strain and degenerative joint disease of the lumbosacral spine, is denied.



____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


